United States Court of Appeals
                                                                  Fifth Circuit
                                                               F I L E D
                 IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT                   April 4, 2003

                                                           Charles R. Fulbruge III
                                                                   Clerk
                             No. 02-10464
                           Summary Calendar


GERALD N. LEE,

                                           Plaintiff-Appellant,

versus

TEXAS DEPARTMENT OF CRIMINAL JUSTICE;
S. DAYLASATOS, Assistant Warden;
SERGEANT SHAGEL, Unit Grievance Coordinator;
DR. VAHORA, Medical Doctor; CAPTAIN FRYE,
Temporary Unit Grievance Coordinator; OFFICER
LOPEZ, Corrections Officer; LIEUTENANT ORTEZ;
CAPTAIN HARLIN; WAYNE SCOTT, Director,

                                           Defendants-Appellees.

                       - - - - - - - - - -
          Appeal from the United States District Court
               for the Northern District of Texas
                     USDC No. 5:99-CV-68-BG
                       - - - - - - - - - -

Before JOLLY, DAVIS, and JONES, Circuit Judges.

PER CURIAM:*

     Gerald N. Lee, Texas prisoner no. 784007, appeals the

district court’s dismissal of his 42 U.S.C. § 1983 claims for

failure to protect.    The district court held that Lee had not

exhausted his administrative remedies.    Lee concedes that he did

not file a step two grievance but argues that he should be


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 02-10464
                                -2-

excused from this requirement because the denial of his step one

grievance indicated that the grievance procedure should not be

used to address his safety concerns.   Lee also asserts that he

should not be bound by case law regarding exhaustion that was

issued after he filed his step one grievance.

     At the time that Lee filed his step one grievance, 42 U.S.C.

§ 1997e(a) provided that "[n]o action shall be brought with

respect to prison conditions under section 1983 . . . by a

prisoner confined in any jail, prison, or other correctional

facility until such administrative remedies as are available are

exhausted."   Thus, exhaustion was mandatory, “irrespective of the

forms of relief sought and offered through administrative

avenues.”   Booth v. Churner, 532 U.S. 731, 739, 741 n.6 (2001).

Lee raised two issues in his step one grievance.   The response to

this grievance did not address his safety concerns.   Therefore,

Lee should have filed a step two grievance to exhaust his

administrative remedies.   See Porter v. Nussle, 534 U.S. 516

(2002); Wright v. Hollingsworth, 260 F.3d 357, 358 (5th Cir.

2001).   Accordingly, the judgment of the district court is

AFFIRMED.